Citation Nr: 1219903	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, the Board denied this appeal, and the Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision that vacated and remanded the Board's decision with respect to the claims for service connection for hearing loss.  The Board notes that the Court affirmed the Board's December 2009 decision denying the Veteran's application to reopen a previously denied claim for service connection for a back disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to schedule a VA Audio examination

In accordance with the Court's decision, the Board has reviewed the record and determined that a remand is necessary.  In this regard, the Court noted that in its December 2009 decision, the Board misinterpreted the Court's holding in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), when the Board concluded that it could not consider a June 2009 private audiologist's report because the Board was prohibited from interpreting graphical representations of audiometric data.  In Kelly, the Court noted that, because interpreting results from an audiometric graph involves fact finding, the Court was precluded from engaging in such fact finding in the first instance.  However, the Court did not hold that the Board was precluded from considering such evidence.  Rather, the Court, in Kelly, remanded in part because the Board did not discuss the results of the private audiometric testing.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Therefore, in its Memorandum Decision in this case, the Court stated that the Board, as finder of fact, "is required to interpret the evidence presented, and to seek clarification of the evidence, if necessary. . . ."  Memorandum Decision at 2.

In reviewing the June 2009 private audiometric results, the Board notes that the puretone thresholds, shown in graph form, are roughly consistent with the puretone thresholds shown on a VA examination conducted in May 2007.  Specifically, on the May 2007 VA report, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
10
10
10
40
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

On the June 2009 private audiometric examination report, puretone thresholds, in decibels, on a handwritten graph, were depicted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
30
25
25
50
60

However, on another graph dated several days earlier, under the heading "Auricle Tone Audiometer", the results appeared to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
45
LEFT
15
20
20
50
65

The Board notes that the earlier private audiogram does not include any speech discrimination scores.  The later private audiogram includes information which arguably represent speech discrimination scores, but even if true, it is unclear whether such testing was conducted using the Maryland CNC speech discrimination test.  Under the circumstances, the Board finds that remand is necessary to either have the private audiologist confirm whether the referenced audiogram included speech discrimination scores using the Maryland CNC test, or to have a VA audiologist attempt to clarify that matter.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2010).  

More importantly, in reviewing the above test results, the Board notes that the VA examination report and the handwritten June 2009 private examination report show bilateral hearing loss of some degree.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  However, as to claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent."  38 C.F.R. § 3.385.

Thus, based on the results depicted on handwritten private graph and on the VA examination report, a current hearing loss disability is shown only for the left ear in this case, and not for the right ear.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the veteran currently has the disability for which benefits are being claimed.  

However, the earlier June 2009 private graph, under the heading "Auricle Tone Audiometer", does appear to show right ear hearing loss which meets the requirements of 38 C.F.R. § 3.385 because it shows "45" at 4000 Hz.  Therefore, the Board will attempt to clarify this matter on remand.

In addition, given that three years has elapsed since the private examination was conducted and five years has passed since the VA examination was done, the Board concludes that a new examination should be afforded to the Veteran on remand to assess the current level of hearing loss in each ear.

Moreover, on remand, the VA examiner should render an opinion as to whether it is at least as likely that the Veteran's current hearing loss is the result of noise exposure in service, as opposed to some other cause or factor.  In this regard, the examiner should note that noise exposure in service has been conceded by the Board in granting service connection for tinnitus.

Further, the Veteran has asserted that his acute sinusitis in service damaged his hearing.  While service connection has been denied for sinusitis, thereby precluding service connection on a secondary basis, service connection for hearing loss may still be based on a direct relationship between the hearing loss and the sinusitis that occurred in service.  Therefore, a VA opinion on that question is required. 

In light of the above, the Board remands the case so that a VA examination may be scheduled to assess the existence and etiology of the claimed right and left ear hearing loss. 




Thus, the case is REMANDED for the following action:

1.  After securing any necessary information from the Veteran as to the identity of each audiologist or his/her practice, the RO/AMC should contact the audiologists who conducted the June 15, 2009, and June 22, 2009, audiometric testing on the Veteran, and ask them to review their respective June 2009 private audiology reports (a copy of both June 2009 private audiology reports should be included with the request) and provide clarification of the following.

(a).  Based upon the graphical report, specify the hearing threshold levels in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. 

(b).  Specify if the Maryland CNC Word List was used in determining the speech recognition scores in the June 22, 2009, private audiology report. 

2.  Schedule the Veteran for a VA audiometric examination to ascertain the severity and etiology of his hearing loss.  The VA audiologist is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner is advised that noise exposure in service has been conceded by VA.  The examiner must then render an opinion as to whether it is at least as likely that the Veteran's current hearing loss is the result of noise exposure in service or is otherwise etiologically related to service, including to any in-service sinusitis. 
In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or sinusitis in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should also review the reports of the June 15, 2009, and June 22, 2009, private audiometric tests.  To the extent possible, the examiner should, with respect to each such report, specify the hearing threshold levels shown in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner should also indicate, if possible, whether the June 22, 2009, private audiogram included speech recognition testing, and if so, whether that testing involved the use of the Maryland CNC Word List. 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3.  After completing the above actions, the RO/AMC should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


